Citation Nr: 0633267	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  03-15 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gastroesophageal 
cancer.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel 












INTRODUCTION

The veteran had active service from September 1969 to March 
1972. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

This case was previously remanded for further development by 
the Board in January 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).

The veteran submitted additional evidence after this appeal 
was certified to the Board.  Although the new evidence has 
not been considered by the RO, a remand pursuant to 38 C.F.R. 
§ 20.1304 (c) (2006) is not necessary, as this evidence is 
identical to evidence submitted prior to certification, and 
has previously been considered by the RO.

  
FINDING OF FACT

Gastroesophageal cancer was not manifested during the 
veteran's active duty service or for many years thereafter; 
nor is gastroesophageal cancer otherwise related to the 
veteran's active duty service, including exposure to 
herbicides.


CONCLUSION OF LAW

Gastroesophageal cancer was not incurred in or aggravated by 
the veteran's active duty service, nor may it be presumed to 
be incurred in or aggravated by such service.  38 U.S.C.A. §§ 
1110, 1131, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  
38 U.S.C. § 5103(a) (West 2002 & Supp. 2005).  VCAA notice, 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C. § 5103(a), 38 C.F.R. § 
3.159(b) (2006).

In the present case, the veteran received full VCAA notice 
subsequent to the initial unfavorable AOJ decision.  However, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Although full 
VCCA-complying notice was not provided prior to the initial 
adjudication of this claim, the veteran had ample opportunity 
to respond, supplement the record, and participate in the 
adjudicatory process after the notice was given, and the case 
was then readjudicated by the RO in a supplemental statement 
of the case (SSOC).  See Prickett v. Nicholson, No. 04-0140, 
(September 11, 2006). 

The RO provided the veteran with March 2002, February 2005, 
and April 2006 letters, fully notifying the veteran of what 
is required to substantiate his claims.  VA specifically 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  He was 
also asked to submit any other information or evidence he 
considered relevant to his claim so that VA could help by 
getting that evidence.  The notification letters also 
specifically notified the veteran to provide any evidence in 
his possession that pertains to the claims.  Thus, the Board 
finds that VA fully notified the veteran of what is required 
to substantiate the claim for service connection. 
During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish an effective 
date.  As the Board concludes below that the preponderance of 
the evidence is against the veteran's claim, no effective 
date will be assigned and there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In the 
present case, there are private treatment records and two VA 
examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2006).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  
38 C.F.R. § 3.303(d) (2006).  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

A veteran is presumed to have been exposed to Agent Orange if 
he served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116(f) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.313 (2006).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for respiratory cancers.  The code 
defines these conditions as cancer of the lung, bronchus, 
larynx, or trachea.  38 C.F.R. § 3.309(e) (2006).  

However, in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), 
the U.S. Court of Appeals for the Federal Circuit found that, 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, a claimant was not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question was not among statutorily-enumerated disorders 
which were presumed to be service related, the presumption 
not being the sole method for showing causation.  Hence, the 
claimant may establish service connection for 
gastroesophageal cancer by presenting competent evidence 
suggesting that the disability was caused by inservice Agent 
Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; 
Gilbert v Derwinski, 1 Vet. App. 49 (1990).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2006).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

September and October 2001 treatment records show that the 
veteran was diagnosed with adenocarcinoma of the GE junction.  

Private treatment records from 2002 show that the veteran had 
chemoradiation followed by surgical resection for stage III 
carcinoma of the distal esophagus. The veteran had an 
esophagectomy for carcinoma in January 2002.  

In a May 2002 VA examination, the veteran reported a 
diagnosis of esophageal cancer in July 2001.  Examination 
showed scars in the inferior right lateral chest and 
extending from the ziphoid.  There was also a feeding tube 
scar to the left of the inferior aspect of the midline-
superior abdominal scar, and a slight infraclavicular scar 
where the Portacath had been placed.  Examination of the 
abdomen revealed no masses and the liver and spleen did not 
appear to be enlarged below their respective coastal margin.  
There was no CVA or abdomen tenderness.  The impression was 
cancer of the esophagus, residual, status post radiation, 
chemotherapy, and post surgery; and stage III, by history. 

In a July 2002 letter, the veteran's private physician stated 
that he treated the veteran for adenocarcinoma of the 
gastroesophageal.  The physician noted that the veteran 
stated that he had exposure to Agent Orange in the past.  The 
physician opined that this raises the possibility at least, 
that this may in part have been a causative factor for his 
esophageal cancer.  The physician reported that he was not 
aware of any data either corroborating this or refuting it. 

In a May 2006 VA examination report, the examiner stated that 
there was insufficient clinical and literature evidence to 
conclude that this veteran's gastroesophageal cancer was 
caused by Agent Orange exposure.  Agent Orange is associated 
with many soft tissues sarcomas, but to date, this cancer is 
not on that list.  

Service personnel records reflect that the veteran served in 
Vietnam from September 1970 to September 1971. As previously 
noted, a veteran is presumed to have been exposed to Agent 
Orange if he served in the Republic of Vietnam from January 
9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(f) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313 (2006).  
Thus, there is a question of whether the veteran served under 
conditions of service for the purposes of the regulation 
governing the presumption of service connection for certain 
diseases due to herbicide exposure.  

However, the Board does not need to reach this issue because 
esophageal cancer is not among the disabilities listed in 38 
C.F.R. § 3.309(e).  In that regard, the Board notes that the 
Secretary has determined that there is no positive 
association between exposure to herbicides and any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27, 630-41 (May 20, 2003).  In fact, the 
Secretary specifically clarified that a presumption of 
service connection based on exposure to herbicides is not 
warranted for respiratory disorders, other than certain 
respiratory cancers.  Id.  Although the veteran was diagnosed 
with esophageal cancer, the evidence does not show that it 
was classified as a respiratory cancer (cancer of the lung, 
bronchus, larynx, or trachea).  Id.  The diagnosis of record 
is gastroesophageal cancer.  Medical evidence contains no 
documentation of any findings of cancer of the larynx, 
esophagus, trachea, or bronchus.  Thus, there is no evidence 
that the veteran has any condition listed in 38 C.F.R. § 
3.309(e).  For these reasons, the Board finds that the 
presumptive regulations regarding exposure to Agent Orange 
are not applicable to gastroesophageal cancer and therefore, 
in this case.  See 38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e).  Thus, presumptive service 
connection for this disorder due to Agent Orange exposure is 
not warranted.  38 C.F.R. §§ 3.307, 3.309.

Notwithstanding the foregoing presumptive provisions, service 
connection for a disability claimed as a result of Agent 
Orange exposure may be established by showing that a disorder 
resulting in disability or death was in fact causally linked 
to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 
(Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 
38 C.F.R. § 3.303, Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997).   As the veteran has not limited his claim for 
service connection for esophageal cancer to Agent Orange 
exposure, evidence of nexus to any in-service injury or 
disease, to include Agent Orange exposure, may provide a 
basis for granting service connection. 

In this case, there is no medical evidence of a nexus between 
gastroesophageal cancer and military service, to include 
Agent Orange exposure therein.  Gastroesophageal cancer was 
not shown in service or for more than twenty eight after 
separation.  In this regard, the Board notes the opinion of 
the veteran's private physician in a July 2002 letter, 
opining that the Agent Orange exposure in service raises the 
possibility at least that this may in part have been a 
causative factor for esophageal cancer.  The physician 
reported that he was not aware of any data either 
corroborating this or refuting it.  However, the Board does 
not find this opinion to be persuasive.  Generally, an 
opinion based on speculation is insufficient to establish 
service connection.  Bostain v. West, 11 Vet. App. 11 Vet. 
App. 124 (1998); Obert v. Brown, 5 Vet. App. 30 (1993).  In 
the present case, the physician only stated that there is a 
possibility that Agent Orange exposure may have been a 
causative factor for esophageal cancer.  He did not relate 
the Agent Orange exposure to the Agent Orange exposure.  
Therefore, as the physician stated that the Agent Orange 
exposure only "raises a possibility" of causing 
gastroesophageal cancer, and there is no other opinion of 
record relating the gastroesophageal cancer to service, the 
Board concludes that there is no medical evidence of a nexus 
between gastroesophageal cancer and military service, to 
include Agent Orange exposure therein. 
 
The Board has considered the veteran's statements that it is 
his opinion that he developed gastroesophageal cancer due to 
Agent Orange exposure, and that this condition should be 
placed on the presumptive list of cancers related to Agent 
Orange exposure.  However, while the veteran is competent as 
a lay person to report that on which he has personal 
knowledge, he is not competent to offer medical opinion as to 
cause or etiology of the claimed disability as there is no 
evidence of record that the veteran has specialized medical 
knowledge.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Board carefully reviewed the record and has concluded 
that since there is no evidence suggesting that the veteran's 
gastroesophageal cancer was related to his active service, 
including exposure to Agent Orange, the preponderance of the 
evidence is against the claim for service connection.  The 
Board considered the doctrine of reasonable doubt, but finds 
that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  


ORDER

Service connection for gastroesophageal cancer, to include as 
due to Agent Orange exposure is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


